HATHAWAY, Judge
(dissenting).
I respectfully dissent.
Saying that a writing is plain and unambiguous does not make it so. Property damage for breach of warranty that work will be done in a workmanlike manner is expressly excepted from exclusion (a). Subsequently (T) excludes property damage “ . . .to work performed by or on behalf of the named insured arising out of the work or any portion thereof, or out of materials, parts of equipment furnished in connection therewith . . . .” In view of (l), Does the express exception to exclusion (a), retaining a warranty that work will be done in a *63workmanlike manner, remain intact? Is it eroded by exclusion (Z) as say the majority? or Does it delimit and cut into the broad sweep of exclusion (Z) ?
The court declares that the exclusions are clear and unambiguous and proceeds to construe them to' deprive the insured of the expressly retained warranty preserving it only as to third parties. If the exclusions are reasonably susceptible to a construction affording coverage, they should be so construed. I submit that they are. Accordingly, the policy would read that property damage for breach of warranty that work will be done in a workmanlike manner is expressly not excluded. Any other property damage to work performed by insured arising out of the work is excluded. Such an interpretation resolves ambiguity and repugnancy between the two clauses in a manner affording the most protection to the insured.
Referencing of the broad form property damage liability endorsement should not be excised and the endorsement tailored to fit the policy. Confusion in the policy and its endorsements should be construed against the drafter of the confusion and not against the insured. I would affirm.
ON PETITION TO AMEND MANDATE
It is ordered that the Petition that the Mandate include a provision requiring a hearing in the Superior Court to determine the cost of the lower Court proceedings, etc., be, and it is hereby, denied, on the ground that application for costs can be made to the trial court after the Mandate has been issued.